October 20, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   MECHANICAL SYSTEMS LIMITED AND CHIEF TONY UKASANYA,
                         Appellants

NO. 14-14-00684-CV                          V.

                  JOLACO MARITIME SERVICES, Appellee
                    ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on August 14, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Mechanical Systems Limited and Chief Tony Ukasanya.


      We further order this decision certified below for observance.